Name: Commission Implementing Regulation (EU) No 550/2014 of 20 May 2014 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  organisation of transport
 Date Published: nan

 23.5.2014 EN Official Journal of the European Union L 155/15 COMMISSION IMPLEMENTING REGULATION (EU) No 550/2014 of 20 May 2014 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2014. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An apparatus (so-called flame detector) consisting of passive infra-red and ultra-violet sensors, an optical filter, an evaluation unit, three output relays (fire alarm, fault and auxiliary relay) and a three colour status LED (indicating normal operation, fire and fault condition), in a cylindrical housing with a diameter of approximately 12 cm and a length of approximately 25 cm. Its operating range is 18 to 30 V DC. The apparatus is a component of a fire alarm system. The sensors simultaneously detect the infra-red and ultra-violet radiation emitted by a fire. If the radiation emitted is above a certain threshold, the apparatus sends an electrical signal via the fire alarm relay to a fire alarm apparatus. The fire alarm apparatus is not included upon presentation. 8536 50 19 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8536, 8536 50 and 8536 50 19. Classification as an electric sound or visual signalling apparatus under heading 8531 is excluded as the apparatus has no self-contained alarm capacity (see also the Harmonised System Explanatory Notes (HSEN) to heading 8531, group (H) of the third paragraph). Classification under heading 8537 as an apparatus equipped with two or more apparatus of heading 8535 or 8536 is also excluded as the apparatus is only equipped with apparatus of heading 8536 of the same type (three relays) (see also the HSEN to heading 8537, exclusion (b)). The apparatus only detects that the radiation level emitted by a fire is above a certain threshold, without indicating an exact amount. Detecting changes in the radiation is not the same as measuring or checking quantities of heat. Classification under heading 9027 as instruments or apparatus for measuring or checking quantities of heat is therefore also excluded. The apparatus has the function of an automatic switch and is therefore to be classified under CN code 8536 50 19 as other switches for a voltage not exceeding 60 V.